 


109 HRES 348 IH: Congratulating the people of Lebanon on successfully conducting democratic parliamentary elections in May and June 2005.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 348 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Issa (for himself, Mr. Rahall, Mr. LaHood, Mr. Dingell, and Mr. Boustany) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Congratulating the people of Lebanon on successfully conducting democratic parliamentary elections in May and June 2005. 
 
Whereas parliamentary elections were held in Lebanon on May 29, June 5, June 12, and June 19, 2005, for the first time without the presence of foreign forces since the pre-civil war Parliament was elected in 1972; 
Whereas Lebanon is a signatory to the Universal Declaration of Human Rights and the Lebanese exercised their rights under the Declaration to assemble peacefully and participate in the government of the country by freely choosing their representatives as guaranteed by Articles 20 and 21 of the Declaration; 
Whereas Lebanon has a vibrant democratic tradition that dates back to Lebanon’s independence from France in 1943; 
Whereas Lebanon’s democratic tradition can serve as an inspiration as the desire for democratic reform, free elections, and representative government takes hold in other countries; 
Whereas United Nations Security Council Resolution 1559 (2004) underscored the importance of a free and fair electoral process in Lebanon; and 
Whereas, while sectarian sentiments emerged during the parliamentary elections in Lebanon, there is a recognition on the part of the Lebanese that sovereignty, independence, and political tolerance can be achieved when loyalty to Lebanon’s national interest becomes the driving force in the formulation of Lebanon’s national policies: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the people of Lebanon for their determination to peacefully demonstrate and assemble, conduct parliamentary elections in May and June 2005, and exercise their right to vote in the face of the political assassination of former Prime Minister Rafik Hariri, bombings, and intimidation; 
(2)urges the new 128-member parliamentary assembly in Lebanon to take steps to heal sectarian divisions and fulfill the Government of Lebanon’s obligation to the international community to implement the provisions of United Nations Security Council Resolution 1559 (2004) that call for the disbanding and disarmament of all Lebanese and non-Lebanese militias and extending government control over all Lebanese territory; 
(3)recognizes that peaceful change of power and the process of democratization in Lebanon should be recognized as an important step toward the advancement of democracy in the Middle East; 
(4)continues to support vigorous involvement by members of the international community to facilitate investigations into the terrorist attacks in Lebanon and efforts to bring the perpetrators of assassinations and bombings to justice; and 
(5)expresses support for increasing measures and programs designed to reduce poverty, provide for better living conditions, increase security, and support the development of democracy in Lebanon. 
 
